DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Comment
Claims 1, 4-12, 14-15, 17-19, 22, 24, 27-35, 37-38, 40-42, 45, 63-64, and 72-73 are being considered on the merits.
Claims 2-3, 13, 16, 20-21, 23, 25-26, 36, 39, 43-44, 46-62, 65-71, and 74 have been previously cancelled. 
Claims 10 and 33 have been amended. 
The following claims have been examined and are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 and 02/18/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 01/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,509,907, 9,971,894, and 9,721,086 have been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Applicant's arguments have been considered and are determined to be persuasive. Claims 1, 4-12, 14-15, 17-19, 22, 24, 27-35, 37-38, 40-42, 45, 63-64, and 72-73, are allowed.
Independent claims 1 and 24 are allowed in view of the Applicant’s amendment and for reasons on page 14 of the Remarks, filed 01/29/2021. The dependent claims 4-12, 14-15, 17-19, 27-35, 37-38, 40-42, 45, 63-64, and 72-73, respectively depend upon the allowed claims 1 and 24 are therefore allowed by virtue of their dependencies.
This communication warrants No Examiner's Reason for Allowance, Applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 01/29/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
The closest prior art made of record are:
Breed (20130033381 A1) teaches a method for monitoring a cargo container in which a transmitter is arranged on the container and periodically transmits messages to a remote site or location according to a schedule of messages. When a message is not received according to the schedule, which may be the result of tampering with the transmitter or another nefarious action involving the container, it may be considered that the container has been stolen. A rate of transmission of the messages may be modified based on a condition of the vehicle, such as the presence of a driver inside the vehicle, a distance between a driver inside the vehicle and the vehicle, the vehicle being at rest after motion of the vehicle stops, a location of the vehicle, biometric identification of a driver of the vehicle and deviation of the vehicle from an expected route, and/or based on current time and weather around the vehicle (¶¶0021, 0066-0067, 0103, 0135, and 0149-0150).
Bukshpun et al (20120250863 A1) teaches an invention provides a method for a data encryption device to perform network communications, the method comprising obtaining an indexed array of encryption keys, wherein the indexed array of encryption keys is shared with a data decryption device; obtaining a message to be encrypted; using a first random or pseudorandom number to determine an index; obtaining a first key from the array of encryption keys, wherein the first key corresponds to the index; selecting a second key from the plurality of encryption keys; encrypting the message using the first key and a second random or pseudorandom number; encrypting the index using the second key and a third random or pseudorandom number; transmitting the encrypted message and the encrypted index to the data decryption device (¶¶0067-0069 and 0073-0076).
Buer et al (20130013925 A1) teaches techniques are provided to authenticate components in a system. Users may enter credentials into an input device and the credentials may be authenticated and/or securely transmitted to the components. The components may then provide the credentials to a server in the system. Strong authentication may thus be provided to the effect that credentials associated with specific users have been received from specific components in the system. The server may then enable the components to access selected services (¶¶0143 and 0174-0176).
Kato et al (8,413,214 B2) teaches a terminal system for managing terminals coupled to a network, a terminal management server includes: a terminal information registration module for registering, in advance, information unique to each user of the terminal; an authentication module for executing authentication by comparing an ID and authentication information which are contained in an authentication request received from the terminal to user information set in advance; an authenticity determination module for determining, based on a predetermined investigation result received from the terminal, whether or not the terminal suffers falsification; and a unique information transmission module for transmitting, when the authentication is successful, and when the authenticity determination module has determined that the terminal does not suffer the falsification, the information unique to the each user to the terminal. The terminal outputs the information unique to the each user received from the terminal management server to a display unit (Col 15, lines 45-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH WHITE-TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Mon-Thru 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/S.W.T. /
Examiner, Art Unit 2497 
/ANDREW J STEINLE/Primary Examiner, Art Unit 2497